Citation Nr: 1434169	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  11-04 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to an initial compensable evaluation for service connected prostate cancer.  

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1965 to December 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran requested a hearing before the Board of Veterans' Appeals (Board), and this hearing was scheduled for September 2011.  However, in an August 2011 letter the Veteran informed the Board that he would not be appearing.  As such, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.702(e) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming entitlement to an initial compensable evaluation for service connected prostate cancer.  The record indicates that the Veteran suffers from urinary incontinence as a result of his radical prostatectomy.  September 2011 Dr. K.H.W. Opinion.  The Veteran indicated that his incontinence requires him to wear absorbent materials.  January 2011 VA Form 9.  However, it is unclear from the record the frequency with which the Veteran wears and how often he has to change the absorbent material.  As such, a VA examination is required to determine the extent to which the Veteran has to rely on absorbent materials.    

Additionally, the Veteran is claiming entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  In a September 2009 statement the Veteran reported that he received treatment for anxiety at the VA Hospital West Palm Beach, Florida.  Records related to such treatment have not been associated with claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, VA must undertake efforts to acquire these records as they may be material to his claim.  See 38 U.S.C.A. § 5103A(b).

Furthermore, in the same statement, the Veteran indicated that he had also received treatment for anxiety at non-VA facilities, including Robert Woods Johnson Medical Center, New Brunswick, New Jersey, from 1975 to 1988 and Englewood Medical Center, Englewood, New Jersey, in 1999.  Records related to these treatments have not been associated with the claims file.   

Finally, the Veteran's DD 214 reveals the Veteran did not receive any decorations that would evidence he participated in combat.  Also, the Veteran has provided insufficient information to verify his stressor with the U.S. Army Joint Services Records Research Center.  March 2010 VA Memorandum.  However, the regulations regarding service connection for PTSD provide that if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. § 3.304(f)(3).  The previous VA examination that diagnosed PTSD did not identify whether the Veteran's stressor relates to "fear of hostile military or terrorist activity."  See September 2010 VA Examiantion Report.  Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Veteran must be provided a new VA examination to determine whether his currently diagnosed PTSD relates "fear of hostile military or terrorist activity."

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, all relevant records from the West Palm Beach VA Medical Center, West Palm Beach, Florida should be obtained.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the Agency of Original Jurisdiction determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2013).  

2. Request that the Veteran provide a 21-4142 Authorization and Consent to Release Information to the Department of Veterans Affairs as to Robert Woods Johnson Medical Center, New Brunswick, New Jersey and Englewood Medical Center, Englewood, New Jersey.  Associate with the claims file any records identified by the Veteran in a 21-4142.
3. After allowing an appropriate time for response to items (1) and (2), return the claims file to the September 14, 2010 VA examiner for an addendum opinion.  If unavailable, the claims file should be forwarded to another VA examiner, provided that examiner is either a psychiatrist or psychologist.  If it is determined an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be reviewed by the examiner in conjunction with the examination. 

The examiner is requested to address the following: 

Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the stressor supporting the Veteran's PTSD diagnosis is related to his fear of hostile military or terrorist activity? 

For the purposes of this examination, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. In addition, schedule the Veteran for a VA genitourinary examination to determine the current severity of all manifestations of his service-connected prostate cancer.  The claims folder must be made available to and reviewed by the examiner. 

Following examination of the Veteran and review of the claims file, the examiner should identify all currently present manifestations of the service-connected prostate cancer.  Specifically, the examiner should identify the number of times a day the Veteran has to change the absorbent materials he wears because of incontinence associated with prostate cancer.  

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative, if any, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



